Citation Nr: 0906977	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left great toe, status/post 
fracture with osteoarthritis of the talar-navicular joint.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO granted 
service connection for degenerative joint disease of the left 
great toe, status post fracture, assigning a 10 percent 
rating under Diagnostic Code 5010.  The Veteran filed a 
timely Notice of Disagreement (NOD) in January 2006, 
expressing disagreement with the rating assigned.  
Subsequently, in November 2006, the RO provided a Statement 
of the Case (SOC) and Supplemental Statement of the Case 
(SSOC) in May 2007.  In June 2007, the Veteran filed a timely 
substantive appeal to the Board.   In May 2008, the RO issued 
another decision in the case, reclassifying the Veteran's 
left foot disorder as degenerative joint disease of the left 
great toe, status/post fracture with osteoarthritis of the 
talar-navicular joint, and continuing the 10 percent rating 
under Diagnostic Codes 5010-5284.  Subsequently, in November 
2008, the RO issued an additional SSOC.  

The Board notes that the record of evidence, specifically 
December 2006 VA treatment records, indicates a diagnosis of 
hallux rigidus of the left foot, secondary to osteoarthritis 
of the metatarsophalangeal joint.  As such, the Board finds 
that the record raises a claim for secondary service 
connection for hallux rigidus of the left foot.  This matter 
is referred to the RO for appropriate action.  

The Veteran did not request a hearing before the Board.


FINDING OF FACT

The veteran's service-connected residuals of his in-service 
left foot injury are degenerative joint disease of the first 
metatarsophalangeal joint (large toe); osteoarthritis of the 
talar-navicular joint (mid-foot); and pain radiating into the 
foot and to the ankle; there is no arthritis or more than 
slight limitation of motion of the ankle; the overall degree 
of functional impairment of the left foot more nearly 
approximates moderately severe, but no more than this level.


CONCLUSION OF LAW

The scheduler criteria for an initial rating of 20 percent 
for residuals of a left foot injury, to include degenerative 
joint disease of the left great toe, status/post fracture 
with osteoarthritis of the talar-navicular joint, but no more 
than 20 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003, 5271, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.  

The Veteran was sent a VCAA notification letter in January 
2005.  This notice fulfilled the provisions of 38 U.S.C.A. § 
5103(a).  The Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.  This notice did not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
as required by Dingess.  However, given the disposition of 
this decision, the question of the assignment of a rating or 
effective date is moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2005 VCAA notice was issued after the rating decision 
on appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction. (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  The RO cured the timing defect by providing complete 
notice of the information required by Dingess in a May 2008 
notice.  Subsequent to the issuance of this notice, the RO 
subsequently re-adjudicated the Veteran's claims, as 
demonstrated by the November 2008 SSOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court determined that a greater degree of 
specificity for notice of the information and evidence 
necessary to substantiate a claim is required for increased 
rating claims.  However, as the claim at issue here is a 
downstream issue from that of service connection, Vasquez 
notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when the VA has granted a service connection claim 
and the Veteran, thereafter, in his notice of disagreement 
challenges the rating assigned, as here, a duty to provide 
VCAA notification as to the higher rating issue does not 
attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the Veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating that where a claim has been 
substantiated after the enactment of the VCAA, [the Veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the Veteran.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The Veteran has been afforded two VA 
examinations to evaluate his left foot disability; these 
clinical and X-ray evaluations revealed findings that are 
adequate for rating purposes.  Based on a review of the 
record, the Board finds that there is sufficient competent 
evidence to make a decision on the claim that remains on 
appeal.  Therefore, there is no duty to provide another 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased initial or staged rating.

A.  Factual Background.  The Veteran essentially contends 
that his left foot disorder warrants a higher rating than the 
currently assigned 10 percent.  In a statement, submitted in 
May 2006, the Veteran indicated that he had difficulty 
standing for any length of time and that his walking was 
severely limited.  He also said that, during certain weather 
conditions, the pain would become quite severe and he would 
be unable to function because of it.  He believes that these 
factors, coupled with his physical examinations, support a 
higher disability rating.  

Service treatment records, dated in March 1967, indicate that 
the Veteran sustained a fracture of the distal phalanx of the 
left great toe when a forklift ran over his left foot.  
Treatment included the removal of the toenail.  The veteran's 
July 1968 separation examination was negative for any 
abnormal findings relating to the left foot or large toe.  

The earliest dated post-service evidence of a left foot 
disability is the veteran's claim for service connection, 
received by the RO in December 2004.  (As noted in the 
introduction to this decision, after the RO granted service 
connection for status-post fracture with degenerative joint 
disease of the left great toe and assigned a 10 percent 
rating, the veteran appealed for the assignment of a higher 
initial rating.) 

In a May 2005 VA medical examination report, the Veteran 
reportedly stated that his left great toenail had been 
disfigured ever since being run over by the forklift.  As a 
result, the nail had become fragmented, causing bleeding at 
times, and sticking to his skin.  Also, the nail became 
infected periodically, and had to be removed at times.  He 
reported pain in the nail at all times and swelling.  He 
stated that he could not wear steel toed shoes and, when he 
skindove, he had difficulty wearing flippers.  He also 
reported feeling diffuse pain, shooting from the toe up into 
the shin, periodically.  He stated that he was not working 
and the disorder did not limit his home or work activities 
for the most part. 

Upon physical examination, the examiner noted that the 
Veteran had a very mild pes planus; a moderately antalgic toe 
walk; and a normal heel walk.  The left great toe's nail was 
disfigured, of decreased size, with thickening of the nail, 
consistent with tinia (fungus) rather than other damage to 
the nail matrix.  The examiner noted that the nail had an 
abnormal, somewhat jagged distal edge that was moderately 
tender.  The toe's range of motion findings were: 45 degrees 
of dorsiflexion and 25 degrees of plantar flexion.  The 
examiner stated that during periods of exacerbation with 
repetitive use, he estimated that the Veteran would have a 15 
percent loss of the use of the great left toe.  As such, 
DeLuca factors would be worsened by a factor of 15 percent of 
the documented range of motion findings.  The assessment was 
status post crush injury of the left foot with mild 
degenerative joint disorder and crush injury to the left 
great toenail.  

In an October 2005 VA X-ray report, the examiner found that 
the Veteran had mild degenerative changes of the left great 
toe and midfoot.

In a December 2005 VA treatment record, it was noted that the 
Veteran stated that he had left foot pain, especially in the 
heel that began three to four months prior to examination.  

In a January 2006 VA treatment record, the Veteran complained 
of pain, starting in the metatarsophalangeal part of the left 
great toe, then radiating on the dorsum of the foot to the 
anterior ankle.  When the pain was severe, it would radiate 
to the anterior knee.  The pain was aggravated by cold or by 
walking too much and eased by heat or warmth, elevation, or 
rest.  It was further noted that the Veteran's left foot pain 
was sometimes worse at night and usually radiating to the 
knee at that time.

A May 2006 VA treatment record shows that a clinician 
performed a matrixectomy of the Veteran's left toenail.  
In an August 2006 VA treatment record, the Veteran reported 
that his pain extended from his ankle to most of the 
forefoot.  The examiner found that palpation of the plantar 
fascia was tender; and the forefoot at medial to lateral 
aspect was tender as well.  The assessment was degenerative 
osteoarthritis of the left foot, post-trauma.

In an August 2006 VA X-ray report, the examiner's impression 
was mild joint space narrowing at the great toe, 
metatarsophalangeal joint (MPJ) and at the tarsonavicular 
joint, consistent with mild osteoarthritis.  No plantar 
calcaneal spur, acute fracture or dislocation of the left 
foot was found.

In a subsequent August 2006 VA treatment record, the Veteran 
reportedly stated that he had pain in his feet.  He also was 
noted to have had paralysis on his left side.  A transient 
ischemic attack was suspected.  The Veteran still had 
residual symptoms of left side numbness and parasthesias.  

In a December 2006 VA treatment record, the Veteran 
reportedly stated that he had left foot pain, made worse by 
cold weather.  He indicated having difficulty walking.  Upon 
examination, the examiner noted that the range of motion of 
the first MPJ indicated developing hallux rigidus secondary 
to osteoarthritis of the first MPJ.  The talar-navicular 
joint was limited and painful on range of motion also.  The 
assessment was osteoarthritis of the first MPJ and talar-
navicular joint of the left foot and winter (cold) induced 
arthralgia of the feet.

In a December 2006 statement, the December 2006 VA examiner 
noted that the osteoarthritis of the talar-navicular joint of 
the Veteran's left foot was probably due to old trauma 
incurred in an injury during active duty in service.

In a December 2006 X-ray report, the examiner noted that the 
appearance of the Veteran's foot had not changed 
significantly from the August 2006 X-ray.  The impression was 
mild osteoarthritis of the left foot.  

In a March 2008 VA medical examination report, the Veteran 
indicated that a forklift ran over his entire foot during 
service.  He complained of pain in his left foot that was 
from 6 to 8 in intensity on a scale of 10.  He indicated that 
the pain radiated through the arch, up into the ankle, and 
then into the knee.  He reported weakness, stiffness, 
swelling, instability, locking, fatigue, and a lack of 
endurance.  He stated that the precipitating factors for pain 
were cold and damp weather, standing, walking, and frequent 
usage.  The great toenail continued to have spicules that 
would grow and bleed.  He reported weekly, severe flare-ups.  
Such flare-ups would result in "about 80 percent of limited 
range of motion".  The Veteran indicated that he was unable 
to hunt, hike, fish, or shoot archery due to the pain.  He 
also stated that he was unable to sleep at night due to the 
pain and could not walk more than a quarter of a mile before 
he felt pain in his foot.  He added that he could ride a 
bicycle.

Upon physical examination, it was noted that the Veteran did 
not use assistive devices and walked with a left-sided limp.  
He had pain with walking on heels and toes, but more so 
walking on the toes.  This caused the limp to worsen.  The 
examiner noted tenderness to palpation over the first MPJ 
joint with a slight hallux deformity/bunion of approximately 
five degrees.  The big toenail was essentially missing, with 
a few spicules remaining.  The examiner noted acute 
tenderness to palpation of the tip of the great toe and 
throughout the remainder of the toe.  Mild pain on 
manipulation was noted.  No callus formation, increased shoe 
wear pattern edema, weakness or instability was found.

The range of motion of the left foot/ankle was dorsiflexion 
to 45 degrees and plantar flexion to 25 degrees.  Estimated 
loss of motion with repetitive use or flare-up was found to 
be dorsiflexion to 35 degrees and plantar flexion to 20 
degrees.  (Thus, the history noted in the preceding paragraph 
in quotes translates to 80 percent of normal motion.)  The 
diagnosis was degenerative joint disease of the left great 
toe with osteoarthritis of the talar-navicular joint.

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Regarding the issue 
of an increased rating for the service-connected left foot 
disorder, the Board notes that the Veteran has challenged the 
initial disability rating by seeking appellate review.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

c.  Analysis.  Having reviewed the claims file, the Board 
finds that the Veteran is entitled to a 20 percent rating for 
his residuals of a left foot injury.  X-ray examinations of 
the Veteran's foot indicate that he has osteoarthritis of the 
first MPJ (large toe) and the talar-navicular joint (mid-
foot).  Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  It is not 
clear whether the veteran's arthritis in the large toe and 
mid-foot results in any limitation of motion of the 
foot/ankle, but it is apparent that pain radiates from these 
areas to the ankle.  The Board notes that the March 2008 VA 
medical examination included range of motion findings.  The 
range of motion was dorsiflexion to 45 degrees and plantar 
flexion to 25 degrees, which is normal.  See 38 C.F.R. § 
4.71, Plate II.  Estimated loss of motion with repetitive use 
or flare-up was found to be dorsiflexion to 35 degrees and 
plantar flexion to 20 degrees.  These findings more closely 
resemble a slight versus moderate limitation of motion of the 
ankle.  Thus, even assuming that the veteran has limitation 
of motion of the left ankle due to his arthritis in the large 
toe and mid-foot, a compensable rating is not warranted based 
upon limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  It is pertinent to note that service connection 
is not in effect for arthritis of the ankle and there is no 
X-ray evidence of such arthritis.  An ankle rating would only 
apply here based upon pain radiating from arthritis of 
distinctly separate joints.  There is no diagnostic code 
based upon limitation of motion of a toe or tarsal joint in 
the mid-foot.

Alternatively, Diagnostic Code 5010 would allow for a next 
higher 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The Board notes that the MVJ 1 and talar-
navicular joints are not major joints nor are they minor 
joint groups.  Accordingly, a next higher 20 percent 
schedular rating for the Veteran's left foot disorder, 
manifested by osteoarthritis, is not warranted under 
Diagnostic Code 5010.  38 C.F.R. § 4.104, Diagnostic Codes 
5003, 5010.    

In view of the foregoing, a rating in excess of 10 percent is 
not warranted based upon arthritis and limitation of motion.  
However, given the pain and degree of functional limitation 
of motion that has been shown and the fact that the veteran's 
arthritis involves the mid-foot as well as the large toe, the 
Board finds that the veteran's left foot disability can be 
rated on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 
5284, which pertains to injuries of the foot, and by doing 
so, it supports an increased rating to 20 percent.  

The Board finds that the veteran's service-connected 
residuals of his in-service left foot injury are degenerative 
joint disease of the first metatarsophalangeal joint (large 
toe); osteoarthritis of the talar-navicular joint (mid-foot); 
and pain radiating from the large toe and mid-foot to the 
ankle; which results in significant functional limitation.  
The overall degree of functional impairment of the left foot 
more nearly approximates moderately servere, but no more than 
this level.  Thus, the scheduler criteria for an initial 
rating of 20 percent for degenerative joint disease of the 
left great toe, status/post fracture with osteoarthritis of 
the talar-navicular joint, but no more than 20 percent, have 
been met.  38 C.F.R.§§ 4.7, 4.71a, Diagnostic Code 5284.

The Board also notes that, in making this decision, the 
Veteran's diagnosed Hallux rigidus was not considered.  As 
stated in the introduction, the Board is requesting that the 
RO determine whether service connection is warranted for 
hallux rigidus secondary to the Veteran's service-connected 
left foot disorder.  If such is the case, a separate 
compensable rating for this condition is possible.  38 C.F.R. 
§ 4.71a; Diagnostic Codes 5281, 5282.

Regarding extraschedular entitlement, the Veteran has not 
shown that his left foot disorder is so severe as to produce 
marked interference with employment or require frequent 
hospitalization.  The record indicates that the Veteran 
voluntarily retired from work, with his left foot disorder 
not being a cause of leaving employment, and there is no 
evidence of frequent hospitalizations.  Thus, a remand for 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

The evidence supports an increased rating of 20 percent for 
the veteran's left foot disability.  As the preponderance of 
the evidence is against the claim for an even higher rating, 
the benefit of the doubt rule is not applicable to this 
aspect of the appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).







ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the left great toe, status/post 
fracture with osteoarthritis of the talar-navicular joint, 
but no more than 20 percent, is granted, subject to the law 
and regulations governing the payment of VA compensation 
benefits.





______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


